DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          LORRAINE FROLE,
                             Appellant,

                                     v.

               COMMUNITY ASPHALT CORPORATION,
                           Appellee.

                               No. 4D17-2692

                               [March 1, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Janet Carney Croom, Judge; L.T. Case No. 56-2014-CA-
001305.

  Jeff D. Vastola of Vastola Legal, Stuart, for appellant.

  Rosemary B. Wilder of Marlow, Adler, Abrams, Newman & Lewis, Coral
Gables, for appellee.

PER CURIAM.

  Affirmed.

LEVINE, CONNER and FORST, JJ., concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.